Case 1:19-cv-09577-PAE Document9 Filed 03/10/20 Page 1 of 1

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK

 

Plaintiff / Petitioner: AFFIDAVIT OF SERVICE
SARAH PATELLOS, ET AL Index No:
Defendant / Respondent: 1:19-cv-09577

HELLO PRODUCTS, LLC

 

The undersigned being duly sworn, deposes and says; deponent is not a party herein, is over 18 years of age and resides at PO Box 582,
Guilderland, NY 12084. That on Tue, Mar 03 2020 AT 03:11 PM AT 80 State St, Albany, NY 12207 deponent served the within Summons in a
Civil Action and First Amended Class Action Complaint on HELLO PRODUCTS, LLC c/o Corporation Service Company

U UO DFO &O

Individual: by delivering a true copy of each to said defendant, personally; deponent knew the person so served to be the person
described as said defendant therein.

Corporation: HELLO PRODUCTS, LLC a defendant, therein named, by delivering a true copy of each to John Doe personally,
deponent knew said corporation so served to be the corporation described, and knew said individual to be an Authorized Employee
of CSC thereof.

Suitable Person: by delivering thereat, a true copy of each to a person of suitable age and discretion.

Affixing to Door: by affixing a true copy of each to the door thereof, deponent was unable with due diligence to find defendant, or
a person of suitable age or discretion thereat, having called thereon; at

 

 

Mailing: Deponent also enclosed a copy of same, in a postpaid sealed wrapper properly addressed to said defendant at defendant's
last known residence, , and depositing said wrapper in a post office, official depository under the exclusive
care and custody of the United States Post Office, department, with New York State. Mailed on

Military Service: | asked the person spoken to whether defendant was in active military service of the United States or of the State of
New York in any capacity whatever and received a negative reply. Defendant wore ordinary civilian clothes and no military uniform. The
source of my information and the ground of my belief are the conversations and observations above narrated. Upon information
and belief | aver that the defendant is not in the military service of New York State or of the United States as that term is defined in
either the State or in the Federal statutes.

 

Description:
Age: 40 Ethnicity: Caucasian Gender: Male Weight: 200+
Height: 6' Hair: Brown Eyes: Relationship:

 

Other Beard, wore hat

Sworn to before me on 3/3/ 7H

 

Aust Taytor Ce YW Notary Public

Anne B. Stefanski
Notary Public, State of New York
Registration No. 01ST6369842
Qualified in Albany County
Comnission Expires January 22, 20°22
